DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lachenbruch et al. (US 2003/0109908).  Regarding claim 1, Lachenbruch teaches a cushion of a wheelchair seat (see paragraph [0068]) or backrest comprising: a flexible polymer envelope (21; see paragraph [0085]); and a thixotropic fluid contained within the flexible polymer envelope (see paragraph [0081]), the thixotropic fluid including a base fluid containing an encapsulated phase change medium having a phase change temperature between a solid phase and a liquid phase within a range of 20 degrees Celsius to 40 degrees Celsius (see paragraphs [0017] and [0081]) and a thermal conduction medium (see paragraph [0093]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch et al. (US 2003/0109908).  Regarding claim 2, it is described above what is disclosed by Lachenbruch; however, the reference does not distinctly disclose wherein the thermal conduction medium is a micro-sized particulate material having a particle size 1 micron or less.  Lachenbruch teaches in paragraph [0093] that “copper wires, or other conductive materials, such as high conductivity polymers” can be used as a medium.


Regarding claim 3, Lachenbruch further teaches wherein the thermal conduction medium is one of graphite, graphene, carbon graphite nanotubes, industrial diamond particulates, silver, aluminum, boron nitride, or copper.

Regarding claim 4, Lachenbruch further teaches wherein the thixotropic fluid has a viscosity in a range of about 100,000 to 300,000 cP (see paragraph [0081]).

Regarding claim 5, Lachenbruch further teaches wherein the phase change medium is a paraffin material (see paragraph [0048]) contained within one of a polymer or plastic encapsulant (see paragraph [0053]) and provided in a weight range of up to 46% of the base fluid (see paragraph [0084]).

Regarding claim 6, Lachenbruch further teaches wherein the encapsulant is a microsphere containing the phase change medium (see paragraph [0053]) and wherein a plurality of the microspheres are added to the base fluid in a weight range of about 30% - 40% (see paragraph [0084]).

Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch et al. (US 2003/0109908) as applied above and in further view of Peterson (US 2017/0037215).  Regarding claims 7-8, Lachenbruch further teaches wherein the base fluid comprises a silicone oil or vegetable oil (see paragraph [0081]), the encapsulated phase change medium is a plurality of microspheres (see .

Regarding claim 9, Lachenbruch further teaches wherein the vegetable oil is one of canola, olive, corn, safflower, rapeseed, sunflower, castor, soy, coconut, palm oils, or a mixture of vegetable oils (see paragraph [0081]).

Regarding claim 10, Lachenbruch further teaches wherein the encapsulated phase change medium is in a weight fraction of up to 46% (see paragraph [0084]).  However, Lachenbruch does not specifically teach wherein the cushion contains graphite material or wherein the graphite is in a weight fraction of up to 7%.  It would have been obvious to one of skill in the art to include a graphite as the thermal conduction medium because it is highly thermally conductive with a thermal conductivity in the range of about 100 W/(mK) and has anisotropic thermal conductivity (see Peterson paragraph [0066]; paragraph [0050] and Figures 21-22) so it would make the heat transfer occurring in the cushion more effective.  It would further have been obvious to one of skill in the art to optimize the thermal conduction of the cushion by optimizing the weight fraction of the graphite by routine experimentation.

Regarding claim 11, Lachenbruch further teaches wherein the base fluid comprises a vegetable oil (see paragraph [0081]), the encapsulated phase change medium is a plurality of microspheres (see paragraph [0053]) containing a paraffin (see paragraph [0048]), the microspheres having a size within a range of 14 microns to 24 microns (see paragraph [0052]), and the thixotropic fluid has a viscosity in a range of about 100,000 to 300,000 cP (see paragraph [0081]).  However, Lachenbruch does not distinctly disclose the thermal conduction medium is a graphite particulate having a size of 1 micron or less. It would have been obvious to one of skill in the art to include a graphite as the thermal conduction medium because it is highly thermally conductive with a thermal conductivity in the range of about 100 W/(mK) and has anisotropic thermal conductivity (see Peterson paragraph [0066]; paragraph [0050] and Figures 21-22) so it would make the heat transfer occurring in the cushion more effective.  It would further have been obvious to one of skill in the art to optimize the thermal conduction of the cushion by optimizing the weight fraction of the graphite by routine experimentation.

Regarding claim 12, Lachenbruch further teaches wherein the flexible polymer envelope is a central pad positioned on a foundation cushion (see Figure 1).

Regarding claim 13, Lachenbruch further teaches wherein the flexible polymer envelope is at least one secondary pad, the at least one secondary pad supported on a central pad, the central pad defining an interior space filled with a fluid comprising a thermal conduction medium (see Figure 1; abstract).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch et al. (US 2003/0109908) as applied above and in further view of Schaffner (US 2005/0127631).  Regarding . 
Lachenbruch does not specifically teach a wheelchair comprising: a frame supporting a drive wheel and a seat cushion and a seat cushion comprising a thermal conduction medium having a weight fraction of up to 7% of the weight of the thixotropic fluid.  It would have been obvious to one of skill in the art to optimize the weight fraction of the thermal conduction medium by routine experimentation. 
Also, Schaffner teaches a wheelchair comprising: a frame supporting a drive wheel and a seat cushion (see paragraph [0015]). It would have been obvious to one of skill in the art to combine the seat cushion taught by Lachenbrach with the wheelchair taught by Schaffner in order to prevent the wheelchair user from developing bedsores or worsening ulcers (see paragraph [0068]).

Regarding claim 17, Lachenbruch further teaches wherein the thermal conduction medium is one of graphite, graphene, carbon graphite nanotubes, industrial diamond particulates, silver, aluminum, boron nitride, or copper.

Regarding claim 18, Lachenbruch further teaches wherein the encapsulated phase change medium is a plurality of microspheres (see paragraph [0053]) containing a paraffin (see paragraph [0048]), the microspheres having a size within a range of 14 microns to 24 microns (see paragraph [0052]).

.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch et al. (US 2003/0109908) in view of Schaffner (US 2005/0127631) as applied above, in further view of Peterson (US 2017/0037215).  Regarding claim 20, Lachenbruch in view of Schaffner teaches the wheelchair of claim 16.  Lachenbruch further teaches wherein the base fluid comprises a silicone oil (see paragraph [0081]), the encapsulated phase change medium is a plurality of microspheres (see paragraph [0053]) containing a paraffin (see paragraph [0048]), the microspheres having a size within a range of 14 microns to 24 microns (see paragraph [0052]) and wherein the thixotropic fluid has a viscosity in a range of about 100,000 to 300,000 cP (see paragraph [0081]). 
However, Lachenbruch does not distinctly disclose wherein the thermal conduction medium is a graphite particulate having a size of 1 micron or less.  It would have been obvious to one of skill in the art to include a graphite particulate as the thermal conduction medium because it is highly thermally conductive with a thermal conductivity in the range of about 100 W/(mK) and has anisotropic thermal conductivity (see Peterson paragraph [0066]; paragraph [0050] and Figures 21 and 22) so it would make the heat transfer occurring in the cushion more effective.  It would further have been obvious to one of skill in the art to optimize the size of the graphite to less than 1 micron to enhance heat transfer with a surface area.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the examiner notes that the prior art does not distinctly disclose, or fairly suggest a modification to arrive at “the fluid insert being configured as a fluid pad having a surface area of at least 400 mm2 and positioned proximate to a user heat source and in contact with the base fluid and the thermal conduction medium, the thermal conducting medium being graphite powder.”  Claim 15 depends from claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARK R WENDELL/Primary Examiner, Art Unit 3636